J-S51019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 EMANUEL RIVERA                           :
                                          :
                    Appellant             :   No. 478 MDA 2020

           Appeal from the PCRA Order Entered January 31, 2020
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0006999-2012

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 EMANUEL RIVERA                           :
                                          :
                    Appellant             :   No. 479 MDA 2020

           Appeal from the PCRA Order Entered January 31, 2020
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0007000-2012


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                    FILED FEBRUARY 17, 2021

      Emanuel Rivera appeals from the order entered denying his Post

Conviction Relief Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546.

Rivera claims that the court erred by not appointing him PCRA counsel and

that his trial counsel was ineffective for failing to request a jury instruction

and for failing to object to the admission of his co-defendant’s statements. We

affirm.
J-S51019-20



        In June 2013, a jury convicted Rivera of first-degree murder, robbery,

and conspiracy to commit robbery1 for the murder and robbery of Felipe

Bernabe-Martinez, and conspiracy to commit burglary and conspiracy to

commit robbery for separate events. Rivera had a joint trial with his co-

defendant, Eric Camacho-Rodriguez. The trial court set forth the trial

testimony and evidence, which we incorporate herein. Trial Court Opinion,

filed June 9, 2020, at 2-9 (“1925(a) Op.”) (quoting Trial Court Opinion, filed

Oct. 30, 2014, at 2-17).

        Relevant to this petition, a person sitting on a porch across from where

the murder occurred, Nick Drayden, testified at trial, and described two

individuals he saw that night. N.T., 6/4/13-6/7/13, at 177-82. He testified

that the shooting occurred at nighttime, between 9:00 p.m. and 10:00 p.m.,

near a park. Id. at 178. He said he saw two males, who looked to be 16 or 17

years of age, walking across the park. Id. at 179-80. One had a T-shirt on his

head like a turban and both wore jeans and “wife beaters.” Id. at 180.

Drayden testified that one was a little shorter than Drayden, who was 5’9”,

and the same individual had a lighter skin tone than Drayden. Id. at 180-81.

He said, however, that he did not get a good look at either individual’s face.

Id. at 182. Drayden did not make an in-court identification of Rivera or

Camacho-Rodriguez as one of the assailants.




____________________________________________


1   18 Pa.C.S.A. §§ 2502(a), 3701(a)(1)(i), and 903, respectively.

                                           -2-
J-S51019-20



     At trial, Detective Andy Baez testified about his interview of co-

defendant Eric Camacho-Rodriguez. During the testimony, Baez changed

references to Rivera contained in Camacho-Rodriguez’s statement to the

“other person”:

        Q. Okay. Now, I know you started off by indicating that he
        had -- you asked him about the backpack and the incident
        in Bantz Park. What about --did you ask him anything about
        what occurred by Girard Park?

        A. He said that he was not there with the other person and
        there were people that could tell the police that he was on
        George Street.

        Q. Okay. Just so we're all clear, the incident by Girard Park,
        that was what occurred on May 28th, 2012 involving Felipe
        Bernabe, correct?

                                     ...

        Q. Did he indicate if -- any further information?

        A. He said that he was not with the other person.

        Q. Okay. What happened next?

        A. Why would the other person say you were there?

        ...

        A. He and the other person were together before the
        incident happened and he continued to maintain that he was
        not there at the time of the shooting.

        Q. What happened next?

        A. He was told that a person we spoke with said that there
        was a person in the park that matched his general
        description that includes the little afro pony puff.

        Q. Okay. Then what happened?

        A. He was then told that a person we spoke with indicated
        that he was behind the shooter at the time of the shooting,
        and he said I was not there.

                                    -3-
J-S51019-20


                                    ...

       A. He was asked if the other person that said he was there
       was a liar. He indicated that the person is not a liar;
       however, he denied being there.

       Q. Okay. If you can continue, detective.

       A. He was asked why the other person would say that. He
       didn’t know, but that he was not there in that moment when
       the other person shot him and the other person was telling
       the truth about the rest. What part was the other being
       truthful about? The –

                                    ...

       Q. You can continue.

       A. That the other person shot him. How do you --

                                    ...

       A. So that day he was scared and he told the other person
       that he did not want to do it and the other person said that
       he was going with his friends by himself.

                                    ...

       A. He was asked who his friends were. He said, his
       statement was, he said that there was a skinny tall black
       boy, a white skinny boy, and one with long hair. Those were
       the boys that left with him.

       Q. And if you can --

       A. He was asked if he knew their names and he said no.

       Q. What happened next?

       A. He said that the other person told him at the time of the
       shooting he didn’t want to do it.

       Q. Okay.

       A. He also said that the black boy told him if you don’t do it,
       I will do it, so they tried to make the other person look like
       a pussy so the other person did it. So in one moment, the
       other person got in a panic and the other person shot him.


                                    -4-
J-S51019-20


       Q. Did he indicate what the other person was trying to do?

       A. He said that the other person was trying to get some
       money so we could eat.

       Q. Did he indicate whether the person gave up the money?

       A. He shook his head no.

       Q. Okay. What happened next?

       A. He indicated that the other person shot him. He was
       asked, why him? He said that he didn’t know and he said
       again that he was not there.

       Q. Did you further inquire as to why that particular person
       was chosen?

       A. We asked him, why was the victim chosen? Did you know
       him? I don’t know. They went and did it. The other person
       told me that he or she was scared at first and then he or
       she was running. The other person hid for like two days.
       Then the other person was hiding with me in an abandoned
       house where he, Eric Camacho, used to live. He then
       indicated that he and the other person stayed there for a
       couple nights and tried to survive until Friday.

       Q. Okay.

       A. After then, the other person was going to New York and
       Camacho was going to go somewhere with his mother and
       family. . . .

       Q. Okay. What happened next?

       A. With reference to today, which would be the 31st, he said
       that the other person told him that something was going to
       go so that they could have money and they could eat.

       Q. Okay.

       A. He said that the other person didn’t explain everything.
       He or she just said it’s money. He then indicated that he
       needed money to eat so he went with the other person and
       he said that he was carrying the book bag the whole way.
       He said that he knew the police saw him with the book bag.
       He said that they were in the park and they were waiting for
       some of the other person’s friends. He said that they were

                                  -5-
J-S51019-20


        the ones that did the Girard Park incident with the other
        person. He said that he knew that the guy was dead.

        Q. And let me just stop you. The guy as in Felipe Bernabe?

        A. That is correct.

        Q. Okay.

        A. He said that the other person was thinking about it and
        he or she was thinking that he or she killed him. He was
        asked if he read the newspaper. He shook his head negative.
        He said that the other person thought they killed him
        because the other person hit him with the gun and was like,
        I think I killed him. He indicated that the other person told
        him that.

        Q. Okay. Now, did you or Detective Spence ask how Mr.
        Camacho-Rodriguez ended up with the book bag?

        A. We did.

        Q. How did he respond?

        A. The other person left it with a friend of ours and he or
        she was holding a bag with the bullets and the gun. He
        indicated that he knew the bullets and gun were inside the
        bag. He was asked how he got the bag. He indicated that
        friend brought it to him on 409 South George Street at
        around 6 p.m. . . .

N.T., 1/2/2013, at 544-557.

     The trial court gave the following limiting instruction to the jury:

        There’s another rule that restricts the use by you the jury of
        evidence offered to show that the defendants, Emanuel
        Rivera and Eric Camacho-Rodriguez, made a statement
        concerning the crime charged. A statement made before
        trial may be considered as evidence only against the
        defendant who made that statement. Thus, you may
        consider the statement as evidence against the defendant
        speaking if you believe he made the statement voluntarily.
        You must not, however, consider that statement as evidence
        against the other defendant. You must not use the
        statement by one defendant in any way against the other
        defendant.

                                     -6-
J-S51019-20



Id. at 694-95.

       During jury instructions, the court did not give a Kloiber2 charge, and

Rivera’s counsel did not ask for one. The jury found Rivera guilty as above,

and the court sentenced Rivera to life imprisonment for the murder conviction

and a consecutive four to eight year term of imprisonment for the conspiracy

to commit robbery conviction. The court found the conviction for conspiracy

to commit burglary merged and imposed no further penalty for the robbery

and second conspiracy to commit robbery conviction.

       Rivera filed a direct appeal and this Court affirmed the judgment of

sentence in December 2014. Rivera’s right to file a petition for allowance of

appeal was re-instated, and the Pennsylvania Supreme Court denied the

petition for allowance of appeal in July 2016.

       In June 2017, Rivera filed the subject PCRA petition. The court appointed

counsel, who filed a Turner/Finley3 no-merit letter and a motion to withdraw

as counsel. The court granted the motion to withdraw in December 2018. See

Order, filed Dec. 19, 2018, at ¶ 3. The court did not rule on the merits of the

petition at that time or issue a Pa.R.Crim.P. 907 notice of intent to dismiss.

Subsequently, in January 2019, Rivera responded to counsel’s no-merit letter.

       In July 2019, Rivera sent a letter to the court inquiring about the status

of his PCRA petition, and the PCRA court scheduled a hearing. Order, dated
____________________________________________


2   Commonwealth v. Kloiber, 106 A.2d 820, 826-27 (Pa. 1954).

3 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),                           and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -7-
J-S51019-20



Sept. 23, 2019; Rescheduling Order, filed Dec. 4, 2019. The order informed

Rivera that he had the right to retain counsel or represent himself, but denied

his request for new counsel as his “appointed counsel . . . found no merit in

his petition, which the court affirmed.” Order, dated Sept. 23, 2019.

      At the hearing, Rivera agreed that his response to counsel’s no-merit

letter claimed trial counsel was “ineffective because he didn’t request various

jury instructions, didn’t raise the voluntariness of the statement, didn’t

investigate the circumstances how the police obtained the statements, didn’t

impeach [a trial witness], didn’t call Jose Nieves, didn’t object to the reading

of a redacted statement from a co-defendant, and [failed] to request that the

jury be polled.” N.T., 1/31/2020, at 7-8. The court found that there was no

merit in the claims, for the reasons counsel had outlined in the Turner/Finley

letter. Id. at 9.

      Following the hearing, the court entered an order stating that it had not

previously entered a final order on the case. The order noted that the court

had found the issues had no merit, and therefore permitted counsel to

withdraw. Order, filed Jan. 31, 2020. The court concluded that it “adopted the

position of PCRA Counsel in the Turner/Finley letter that there is no arguable

merit to [Rivera’s] PCRA [petition],” and dismissed the petition. Id. The court




                                     -8-
J-S51019-20



issued the order dismissing the petition without issuing a Rule 907 notice.

Rivera filed timely notices of appeal.4

       Rivera raises the following issues:

          1. Whether the PCRA court has committed an abuse of
             discretion, where the PCRA court has deprived [Rivera]
             of statutorily guaranteed counsel upon review of
             [Rivera’s] first timely filed PCRA petition?

          2. Whether the PCRA court has committed an abuse of
             discretion, where the record reflects that [Rivera] was
             denied his constitutionally guaranteed right to confront
             witnesses, when [Rivera’s] co-defendant provided an
             inculpatory statement which was admitted at trial but co-
             defendant did not testify?

          3. Whether the PCRA court has committed an abuse of
             discretion in . . . not determining that trial counsel was
             ineffective for failure to seek a Kloiber instruction where
             the witness was not in a position to clearly observe the
             assailant; he was not able to positively identify the
             assailant; and never identified [Rivera]?

Rivera’s Br. at 5 (suggested answers and unnecessary capitalization omitted).

       In his first issue, Rivera claims the court erred in not appointing him

new counsel. An unrepresented defendant who has satisfied the judge that

the he or she is unable to afford or otherwise procure counsel has a right to

____________________________________________


4 The court dismissed the petition on January 31, 2020. To be timely, Rivera
had to file his notices of appeal by March 2, 2020, as 30 days from January
31, 2020 was Sunday, March 1, 2020. See 1 Pa.C.S.A. § 1908 (extending
deadline to first weekday if final date falls on a weekend). Although the court
did not docket the pro se notices of appeal until March 11, 2020, the notices
were dated February 27, 2020, and included an envelope postmarked March
2, 2020. Under the prisoner mailbox rule, the notices of appeal were timely.
See Commonwealth v. Wilson, 911 A.2d 942, 944 n.2 (Pa.Super. 2006)
(“Pursuant to the ‘prisoner mailbox rule,’ a document is deemed filed when
placed in the hands of prison authorities for mailing”).

                                           -9-
J-S51019-20



appointed    counsel   on    a   first   PCRA     petition.   Pa.R.Crim.P.   904(C);

Commonwealth v. Laboy, 230 A.3d 1134, 1138 (Pa.Super. 2020). On a

second or subsequent PCRA petition, the court “shall appoint counsel to

represent the defendant” “when an unrepresented defendant satisfies the

judge that the defendant is unable to afford or otherwise procure counsel, and

an evidentiary hearing is required as provided in Rule 908.” Pa.R.Crim.P.

904(D). Rule 908 requires an evidentiary hearing only when “the petition for

post-conviction relief or the Commonwealth’s answer, if any, raises material

issues of fact. . . .” Pa.R.Crim.P. 908(A)(2). Even if a PCRA petitioner is entitled

to counsel, that right is satisfied where the court appoints counsel who then

withdraws pursuant to Turner/Finley. See Commonwealth v. White, 871

A.2d 1291, 1294 (Pa.Super. 2005).

      Here, Rivera was not entitled to counsel. This was his “first” PCRA

petition, as it was the first following the denial of his nunc pro tunc petition

for allowance of appeal, and, as required, the court appointed counsel. See

Commonwealth v. Turner, 73 A.3d 1283, 1286 (Pa.Super. 2013). However,

PCRA counsel filed a Turner/Finley letter, and the court granted his petition

to withdraw. This procedure satisfied Rivera’s right to counsel under Rule

904(C). See White, 871 A.2d at 1294.

      Rule 904(D) affords Rivera no relief as that rule by its terms applies only

to a second or subsequent PCRA petition and, in any event, no evidentiary

hearing was required. Although the PCRA court held a “hearing,” it was not an

evidentiary hearing. The court had not concluded that the petition raised any

                                         - 10 -
J-S51019-20



material issues of fact. Rather, the court had found the petition to be

meritless. The court held the hearing after learning it had made a procedural

misstep in not sending Rule 907 notice of its intent to dismiss the petition,

and it held the hearing to give Rivera an opportunity to place any objections

on the record. Rivera’s first issue lacks merit.

      We next address Rivera’s claim that the PCRA court erred in dismissing

his claims for relief – that trial counsel was ineffective for failing to object to

the use of his co-defendant’s statements and for failing to request a Kloiber

charge. “Our review of a PCRA court’s decision is limited to examining whether

the PCRA court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Mason, 130

A.3d 601, 617 (Pa. 2015) (citation omitted).

      We presume counsel was effective and a petitioner bears the burden of

pleading and proving otherwise. See Commonwealth v. Brown, 161 A.3d

960, 965 (Pa.Super. 2017). A petitioner may overcome the presumption by

pleading and proving all of the following: “(1) the underlying legal claim has

arguable merit; (2) counsel had no reasonable basis for his or her action or

inaction; and (3) the petitioner suffered prejudice because of counsel’s

ineffectiveness.” Commonwealth v. Paddy, 15 A.3d 431, 442 (Pa. 2011).

Prejudice exists in this context if “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to undermine




                                      - 11 -
J-S51019-20



confidence in the outcome.” Commonwealth v. Chambers, 807 A.2d 872,

883 (Pa. 2002).

      “There is no absolute right to an evidentiary hearing on a PCRA petition,

and if the PCRA court can determine from the record that no genuine issues

of material fact exist, then a hearing is not necessary.” Commonwealth v.

Jones, 942 A.2d 903, 906 (Pa.Super. 2008).

      Rivera claims the PCRA court erred in rejecting his claim that counsel

was ineffective for failing to object to Detective Baez’s testimony repeating

Camacho-Rodriguez’s statements that inculpated Rivera. He argues that

replacing Rivera’s name with “other [person]” violated his right to confront

witnesses and violated Bruton v. United States, 391 U.S. 123 (1998). He

argues the incriminating extra-judicial statements of Camacho-Rodriguez told

the jury Rivera committed the murder, and claims the statements made it

clear that the “other [person]” participated in the crime and “[t]here can be

no equivocation that the jury inferred that [Rivera] was the ‘other [person].’”

Rivera’s Br. at 19. He claims that this error prejudiced him, and requests a

new trial or, in the alternative, that we remand to the PCRA court for a hearing

on the issue.

      In Bruton, 391 U.S. at 126, the United States Supreme Court held the

admission at a joint trial of a co-defendant’s confession that incriminated a

defendant violated the Confrontation Clause of the Sixth Amendment, even if

the court issued a cautionary instruction. The Court refined Bruton in

Richardson v. Marsh, 481 U.S. 200, 211 (1987), which held that the

                                     - 12 -
J-S51019-20



admission of a co-defendant’s statement that redacted the defendant’s name

did not violate the Confrontation clause. The Richardson court reasoned

there was an “important distinction between co-defendant confessions that

expressly incriminate the defendant and those that become incriminating only

when    linked   to   the   other   evidence   properly   introduced   at   trial.”

Commonwealth v. Travers, 768 A.2d 845, 848 (Pa. 2001) (citing

Richardson, 481 U.S. at 208).

       In Travers, the Pennsylvania Supreme Court applied these precedents.

There, the prosecution admitted into evidence the co-defendant’s statement

to the police, but it was “redacted to replace any specific reference to appellant

by name with the neutral term, ‘the other man.’” Id. at 846. The trial court

had also issued a cautionary instruction to the jury that it use the statement

only against the co-defendant. Id. The Court found that                 in those

circumstances, such a redaction does not violate the Confrontation Clause. Id.

at 851. The Court explained that “the redacted statement could become

incriminating only through independent evidence introduced at trial which

established the defendant’s complicity and, even then, only if it is assumed

that the jury ignored the court’s charge.” Id.

       Here, the PCRA court concluded Rivera’s claim failed because, under

Travers, using the phrase “other person” does not violate a defendant’s right

to confront witnesses where the jury also received a cautionary instruction

that they could not use the confession against the co-defendant. 1925(a) Op.

at 18 (citation omitted).

                                      - 13 -
J-S51019-20



      The PCRA court’s findings are supported by the record and it did not err

in denying Rivera’s claim, pursuant to Travers. We further conclude that

Rivera has not sufficiently alleged prejudice. The jury also heard Rivera’s own

confession to the murder, and additional overwhelming evidence, that, even

if the jury had not heard Camacho-Rodriguez’s statements, or the court had

scrubbed all references to the “other person” from the statements, we cannot

say that there is a reasonable likelihood the outcome would have been

different. Further, we conclude the PCRA court did not err in dismissing the

claim without a hearing, as there are no issues of material fact.

      In his last issue, Rivera claims the PCRA court erred in dismissing his

claim that trial counsel was ineffective for failing to request a Kloiber charge.

He claims that this instruction was required due to the testimony of Drayden,

who said that the lighting affected his identification and that he could see the

assailants’ skin color but did not clearly see their faces. Rivera seeks a new

trial or, in the alternate, a remand for an evidentiary hearing.

      In Kloiber, the Pennsylvania Supreme Court held that a court should

issue a cautionary instruction following certain identification testimony:

         [W]here the witness [was] not in a position to clearly
         observe the assailant, or he [is] not positive as to identity,
         or his positive statements as to identity are weakened by
         qualification or by failure to identify defendant on one or
         more prior occasions, the accuracy of the identification is so
         doubtful that the Court should warn the jury that the
         testimony as to identity must be received with caution.

Kloiber, 106 A.2d at 826-27. Where, however, “a witness does not identify

the defendant in court or declines to identify the defendant in court, a Kloiber

                                     - 14 -
J-S51019-20



instruction is not required.” Commonwealth v. Colon, 230 A.3d 368, 376

(Pa.Super. 2020) (citing Commonwealth v. Sanders, 42 A.3d 325, 335

(Pa.Super. 2012)).

      Here, the PCRA court concluded that a Kloiber instruction was not

required as Drayden did not identify Rivera, but merely provided a “hesitant

description of skin color, height, clothing, and language,” and testified that he

could not identify the assailants. 1925(a) Op. at 17. The PCRA court’s

conclusions are supported by the record, and it did not err in finding that no

Kloiber instruction was required and, therefore, counsel was not ineffective.

Further, the court did not abuse its discretion in dismissing the claim without

an evidentiary hearing, as there were no issues of material fact.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/17/2021




                                     - 15 -